Exhibit 10.2

 



Execution Copy

 

October 23, 2019

 

Jonathan W. Ayers

 

Re: Senior Advisory Agreement

 

Dear Jon:

 

This letter agreement (this “Senior Advisory Agreement”), confirms the mutual
agreement between you and IDEXX Laboratories, Inc. (the “Company,” and together
with its subsidiaries and affiliates, “IDEXX”) for you to serve as senior
advisor to the Company (“Senior Advisor”) and provide certain advisory services
to IDEXX. By signing below you agree to the terms and conditions set forth in
this Advisory Agreement, and agree and acknowledge the following:

 

1.          Engagement. Subject to and upon the terms and conditions of this
Advisory Agreement, the Company hereby engages you as Senior Advisor to provide
Advisory Services (as defined below) to IDEXX during the Advisory Term (as
defined below), and you agree to render Advisory Services to IDEXX during the
Advisory Term. It is agreed by the parties hereto that during the Advisory Term
you will at all times be considered an independent contractor and not an
employee of IDEXX.

 

2.          Advisory Services. During the Advisory Term, you shall provide
advice and services relating to such issues and projects as shall be identified
from time to time and mutually agreed by you and the President and Chief
Executive Officer of the Company (the “CEO”) (collectively, the “Advisory
Services”). You agree and acknowledge that you shall not have any authority,
power or right to (i) execute or deliver any contract, agreement or instrument
on behalf of IDEXX (ii) take any action on behalf of or bind IDEXX, or (iii)
hold yourself out to have such authority, power or right.

 

3.          Compensation.

 

     a)          As compensation for providing the Advisory Services, you shall
receive from the Company advisory fees (“Advisory Fees”) at a rate of $240,000
per annum, payable in installments of $60,000 on each February 1, May 1, August
1 and November 1 (each a “Payment Date”) during the Advisory Term; provided that
(i) in the event that any Payment Date falls other than on a business day, the
installment otherwise payable on such Payment Date shall instead be paid to you
on the first business day occurring after such Payment Date; and (ii) in the
event that the Advisory Term ends between Payment Dates, the final payment
hereunder shall be paid to you as soon as practicable following the end of the
Advisory Term and be in an amount equal to $60,000 multiplied by a fraction the
numerator of which shall be the number of calendar days from and including the
prior Payment Date through the last day of the Advisory Term and the denominator
of which will be the number of calendar days from and including the prior
Payment Date through the day prior to the next Payment Date.

 



   

 

 

     b)           You acknowledge and agree that, from and after the
commencement of the Advisory Term, you will not be an “employee” (or person of
similar status) of IDEXX for purposes of the Internal Revenue Code of 1986, as
amended from time to time and the related rules, regulations and Treasury
pronouncements (the “Code”) or for purposes of participation in any and all
employee benefit plans of IDEXX. Accordingly, all Advisory Fees or other
payments paid or made to you under this Advisory Agreement or otherwise shall be
paid or made without withholding or deduction of any kind, and you shall assume
sole responsibility for discharging all tax and other obligations associated
therewith. You further acknowledge and agree that you have no right to
participate, and shall not participate, in any employee benefit plans, programs
or policies of IDEXX, except as provided under the Mutual Separation Agreement,
dated as of the date hereof, between you and the Company (the “Mutual Separation
Agreement”) with respect to benefits accrued, vested or earned prior to the
beginning of the Advisory Term.

 

4.          Advisory Term. The term of this Senior Advisory Agreement (the
“Advisory Term”) shall commence as of November 2, 2019 and shall continue in
effect until terminated by either you or the Company by providing to the other
ninety (90) days’ written notice of termination of the Advisory Term; provided
that the Company may elect to provide you with less than ninety (90) days’
written notice of termination of the Advisory Term, in which case, solely for
purposes of determining the end of the Advisory Term and applicable Advisory Fee
due pursuant to Section 3(a), the Advisory Term shall be deemed to end ninety
(90) days after the date you are provided with such written notice of
termination by the Company.

 

5.          Section 409A. It is the intent that any compensation, benefits and
other amounts payable or provided under this Senior Advisory Agreement be paid
or provided in a manner that is either exempt from, or in compliance with,
Section 409A of the Code (“Section 409A”). Any ambiguity in this Senior Advisory
Agreement shall be interpreted consistent with the foregoing. In that
connection, it is the intention of the Company and you that the time spent by
you providing the Advisory Services will constitute no more than 20% of the
average time you spent providing services to the Company as an employee of the
Company during the 36 months immediately prior to the commencement of the
Advisory Term, calculated in accordance with Section 409A. Each payment payable
hereunder shall be a separate payment in a series of separate payments for
purposes of Section 409A. In no event whatsoever shall the Company or its
affiliates or their respective officers, directors, employees, or agents be
liable for any additional tax, interest or penalties that may be imposed on you
by Section 409A or damages for failing to comply with or be exempt from Section
409A and no such person makes any guarantee that this Senior Advisory Agreement
and the provisions hereof are exempt from or comply with Section 409A.

 

6.          Indemnification. The Company shall indemnify you and hold you
harmless from and against all expenses (including reasonable attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by you in connection with any action, suit or proceeding threatened or brought
by any third-party by reason of your performance of Advisory Services hereunder,
except to the extent it is finally determined by a court of competent
jurisdiction or the final disposition of any other proceeding that you engaged
in gross negligence or willful misconduct.

 





 2 

 

 

7.          Compliance with IDEXX Policies; Restrictive Covenants. You confirm
and agree that, during the Advisory Term, you shall be subject to, and shall
comply with, the Company’s Code of Ethics and all Company policies and
procedures relevant to the Advisory Services you are providing. In addition, you
confirm and agree that you are bound by the Ancillary Agreements (as defined in
the Mutual Separation Agreement) for the duration of the Advisory Term and for
such period thereafter as set forth in the Ancillary Agreements, and that the
provisions related to the compliance and enforcement of the Ancillary Agreements
set forth in the Mutual Separation Agreement shall continue to apply and shall
be deemed to be incorporated herein by reference.

 

8.          Return of IDEXX Property. You agree that, promptly after the end of
the Advisory Term, you will return to the Company all IDEXX property in your
possession In that connection, you agree to return to the Company promptly after
the end of the Advisory Term all equipment, books, desktops, laptops, notebooks,
documents, reports, files, memoranda, records, computer hardware or software and
program design samples, mockups, correspondence, work papers, financial data,
business plans, business records, mailing lists, customer or contact lists,
calendars, card files, cardkey passes, door, file and computer keys, computer
access codes or disks, manuals, PDAs or other devices, and any other IDEXX
property which you received, compiled or made during, or prior to, the Advisory
Term, except as otherwise expressly agreed in the Mutual Separation Agreement.
In furtherance of the foregoing, you agree that with respect to IDEXX documents
and records, you shall not keep or retain any copies, either in hard copy or
electronically stored, on any topic following the Advisory Term.

 

9.          Governing Laws and Enforcement. This Senior Advisory Agreement shall
be governed by and construed in accordance with the laws of the State of Maine.
You agree and consent to submit to personal jurisdiction in the State of Maine
in any state or federal court of competent subject matter jurisdiction situated
in Cumberland County, Maine. In addition, you waive any right to challenge in
another court any judgment entered by such Cumberland County court or to assert
that any action instituted by the Company in any such court is in the improper
venue or should be transferred to a more convenient forum. In addition, you and
the Company also waive any right you or it may otherwise have to a trial by jury
in any action to enforce the terms of this Senior Advisory Agreement.

 

10.          Complete Agreement. This Senior Advisory Agreement, and the Mutual
Separation Agreement, including the Ancillary Agreements and the Release
attached thereto, constitute the complete understanding between you and IDEXX
with respect to your separation from employment from IDEXX and your serving as
Senior Advisor; and this Senior Advisory Agreement and the Mutual Separation
Agreement, including the Ancillary Agreements (as defined in the Mutual
Separation Agreement) and the Release attached thereto, supersede all prior
representations, agreements, and understandings, both written and oral, between
you and IDEXX with respect to the subject matters hereof, including but not
limited to that certain Employment Agreement, dated January 22, 2002, between
you and the Company and that certain Amended and Restated Executive Employment
Agreement dated February 13, 2011 by and between you and the Company. You
confirm and agree that nothing contained in this Senior Advisory Agreement is
intended to supersede any provisions of the Mutual Separation Agreement,
including the Ancillary Agreements and Release. You acknowledge that you have
not relied upon any representations, promises, or agreements of any kind except
those set forth herein in signing this Senior Advisory Agreement.

 



 3 

 

 

11.          No Assignment. Neither you nor the Company will assign, transfer,
or subcontract this Senior Advisory Agreement or any of your or the Company’s
respective obligations hereunder without the prior written consent of the other.

 

12.          Miscellaneous.

 

a)All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party, by registered or certified mail,
return receipt requested, postage prepaid, or by e-mail, read receipt requested,
addressed as follows:

 

If to the Executive: at the address and e-mail address on file in the Company’s
records

 

If to the Company:

IDEXX Laboratories, Inc.

One IDEXX Drive

Westbrook, ME 04092

Attention: General Counsel

E-mail: Sharon-Underberg@idexx.com

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

b)No delay or omission by the Company in exercising any right under this Senior
Advisory Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.

 

c)The captions of the sections of this Senior Advisory Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Senior Advisory Agreement.

 

d)In case any provision of this Senior Advisory Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

 

e)Nothing in this Senior Advisory Agreement precludes you from providing
truthful testimony when lawfully subpoenaed or otherwise required to do so by
law.

 

f)This Senior Advisory Agreement may not be altered, amended or modified except
in writing signed by both the Company and you.

 

 4 

 



 

g)           If any provision of this Senior Advisory Agreement shall be found
by a court of competent jurisdiction to be invalid or unenforceable, in whole or
in part, then such provision shall be construed and/or modified or restricted to
the extent and in the manner necessary to render the same valid and enforceable,
or shall be deemed excised from this Senior Advisory Agreement, as the case may
require, and this Senior Advisory Agreement shall be construed and enforced to
the maximum extent permitted by law, as if such provision had been originally
incorporated herein as so modified or restricted, or as if such provision had
not been originally incorporated herein, as the case may be. The parties further
agree to seek a lawful substitute for any provision found to be unlawful;
provided, that, if the parties are unable to agree upon a lawful substitute, the
parties desire and request that a court or other authority called upon to decide
the enforceability of this Senior Advisory Agreement modify this Senior Advisory
Agreement so that, once modified, this Senior Advisory Agreement will be
enforceable to the maximum extent permitted by the law in existence at the time
of the requested enforcement.

 

13.          Counterparts. This Senior Advisory Agreement may be executed in
several counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute one and the same instrument. Signatures
delivered in .pdf format shall be deemed effective for all purposes

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 5 

 

 

Please sign and return a counterpart of this Senior Advisory Agreement to
indicate your agreement with the terms and conditions contained herein.

  

  Very truly yours,       IDEXX LABORATORIES, INC.             By: /s/ Giovani
Twigge   Name: Giovani Twigge   Title: Corporate Vice President and Chief Human
Resources Officer



 

 

ACCEPTED AND AGREED AS OF THE DATE FIRST SET FORTH ABOVE:

 

/s/ Jonathan W. Ayers   Jonathan W. Ayers  

 

[Signature Page - Ayers Advisory Agreement]

 



  

 